Citation Nr: 1736766	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-24 997A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan in which the appellant's claims of entitlement to service connection for psychosis and major depression were denied.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The appellant has claimed service connection for posttraumatic stress disorder (PTSD) and depression.  Medical records reflect diagnoses of major depressive disorder, recurrent, severe with psychosis; depressive disorder; PTSD; anxiety disorder; schizoaffective disorder; and paranoid personality disorder.  In compliance with the Court's holding, the issue on appeal is as listed on the title page.

In October 2016, the appellant and his spouse presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a supplemental statement of the case (SSOC) was issued in January 2014.  In November 2015, VA medical records dated between June 2008 and September 2015 were added to the electronic file.  These records reflect psychiatric treatment for the appellant.  No SSOC was issued after these documents were added to the evidence of record.

The case was thereafter transferred to the Board in November 2016.  Thus, pertinent VA medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.  An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  Also, in In May 2017, VA medical records dated between January 2015 and May 2017 were added to the electronic file.  A remand is therefore warranted for review of these records and the issuance of an SSOC.

In addition, the appellant was afforded a VA psychiatric examination in May 2009 that only addressed the diagnosis of PTSD; he has not been afforded a VA psychiatric examination that addresses any other diagnosis.  Review of the appellant's post-service treatment records reveals that he has been diagnosed with various psychiatric disorders, to include major depressive disorder, recurrent, severe with psychosis; depressive disorder; PTSD; anxiety disorder; schizoaffective disorder; and paranoid personality disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Letters from friends who knew the appellant prior to service indicate a change in his personality after his service discharge.  A March 2008 letter from a psychologist includes a psychiatric diagnosis for the appellant that the psychologist opined was linked to the appellant's military service.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder in service or within one year of service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claim of entitlement to service connection for a psychiatric disorder.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the Veteran to obtain the names and addresses of all private, VA or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, all VA treatment records from May 2017 onward must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric pathology and specifically to determine whether said pathology is linked to the Veteran's active service or to some other cause or causes.  An opinion in response to the questions below must be obtained even if the Veteran does not report for the examination.

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions and the examination report should reflect that this was done.  If the examining psychiatrist does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.  

The examiner must consider the results of the examination and the information in the claims file, to include the Veteran's lay statements, his October 2016 testimony and his various assertions about in-service occurrences, to provide an opinion as to the onset date and etiology of the Veteran's claimed psychiatric disorder(s).  The findings of all pertinent psychological and psychiatric evaluations must be discussed, to include the report dated in August 1996 (for Social Security); the March 2008 report from a private psychologist; the VA reports dated in July 2008 (intake assessment), May 2009 (C&P examination), July 2009 (mental health telephone contact), August 2009 (psychotherapy session), October 2009 and September 2011 (psychiatric progress notes; and the November 2011 VA PTSD program initial assessment. 

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD or any other psychiatric diagnosis, including whether any claimed in-service occurrence is adequate to support any current diagnosis and whether the Veteran's symptoms are related to the claimed in-service occurrence.

The examining psychiatrist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

      a) What is the specific psychiatric diagnosis?

      b) When was each identified disorder initially manifested? 

      c) Is any identified disorder at least as likely as not caused by or etiologically related to the Veteran's service, to include the in-service occurrences reported by the Veteran?  The examiner must address any credibility questions raised by the record.  And
      
      d) Whether the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in June 1969? 

In assessing the relative likelihood as to origin and etiology of any diagnosed psychiatric disorder, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  Ensure that all theories of service connection are considered.

6.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

